Title: From Thomas Jefferson to Albert Gallatin, 7 November 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                     
                            Washington Nov. 7. 06
                        
                        I have considered the claim of General Dearborne for further compensation for the erection of the light house
                            at Cape Hatteras; & of the beacon at Shell-castle island, as stated in your letter of Dec. 13. & the documents
                            accompanying it: and I am of opinion that the situation of the ground on which the erection was made was so materially &
                            disadvantageously different from what both parties seem to have understood it to be at the time of the contract, that it
                            is a fair subject of additional compensation, & such an one as a just individual would feel himself bound to yield to in
                            his own private case. I think too that the time the Undertakers people remained unemployed merely for want of the
                            attendance of the Agent of the public, ought to be indemnified by them. attending then to any proper credits or set-offs
                            on the part of the US. for variations in the plan to the advantage of the Undertaker, on the principle that he who asks
                            justice must do justice I think the account should be exactly & equitably liquidated at the Treasury, so as to become a
                            fair subject of an appropriation. I salute you with friendship & respect.
                        
                            Th: Jefferson
                     
                        
                    